DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims and remarks filed on 9/30/22, some of the previous 112b rejections are withdrawn. The examiner notes that applicants on page 5 of their remarks do not specifically argue any of the 112b rejections. New 112 rejections have been provided to address the claim amendments.
As to the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Status
Claims 1-7 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “put-in module which transfers” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discusses the “put-in module” as 101 in [12, 24] and shown in figures 1-2.  However, the specification does not clearly correlate the function of transfer to define the “put-in module” in terms of what the module is defined by.  Applicants do discuss that the transfer can be done with a non-illustrated chuck mechanism. However, because there is not a clear correlation of the function of transferring to the “module”, then the examiner is unsure of if the module is inclusive of the chuck mechanism or not, especially considering the “module” is not further defined.  For purposes of examination, the examiner will interpret the put-in module to include a chuck mechanism, or a robot gripper, or equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite distinct housing modules and put-in modules that are amended to be separate and connected by a conveyor which operators to convey samples between the put-in module and housing module.  Claim 3 which depends from claim 1, recites that the housing module and put-in module are integrated.  Therefore, support for the new interpretation of claim 3 was not found by the examiner in the original disclosure.  Specifically, the specification supports separate embodiments of claim 1 and claim 3, but not combined embodiments of claim 3 when read in view of claim 1.  Claim 1 is encompassed by separate put-in and housing modules as seen in figures 1-2.  The limitations of claim 3 when viewed alone are supported by figures 4-5; however, the limitations of claim 3 when viewed in light of claim 1 are not supported.  The language in claim 3 of the put-in module and housing module being integrated contradicts the language of claim 1 where the put-in module and housing module are separate and where holders are conveyed between the two modules by a conveyor. Thus, the limitations of claim 3 when viewed in light of the claim 1 amendments are considered new matter.  Claims 4, 6, and 7 depend from claim 3 and are rejected based on claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “put-in module which transfers” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses the “put-in module” as 101 in [12, 24] and shown in figures 1-2.  However, the specification does not clearly correlate the function of transfer to define the “put-in module” in terms of what the module is defined by.  Applicants do discuss that the transfer can be done with a non-illustrated chuck mechanism. However, because there is not a clear correlation of the function of transferring to the “module”, then the examiner is unsure of if the module is inclusive of the chuck mechanism or not, especially considering the “module” is not further defined.  For purposes of examination, the examiner will interpret the put-in module to include a chuck mechanism, or a robot gripper, or equivalent thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to line 3 of claim 1, it is unclear how the specimen is transferred.  Is the specimen is directly put in something (is the specimen dispensed) or is the specimen in something like a container or tube that is subsequently being transferred?  Is the specimen an actual sample, like a liquid or tissue sample, or is the specimen being put in a tube or container, or is it a tube/container containing a specimen?
As to line 5 of claim 1, it is unclear what the housing module is intending to be defined by.  Specifically, the term housing module is interpreted as a housing and not interpreted under 112f.  However, it is unclear what function the housing module performs.  What is “houses...to” intending to define?  How is something housing “to” something.  Typically, housing would just container or hold, yet “to” implies something is being moved. Therefore, it is unclear whether the housing is just holding or whether it is actually moving something. Are applicants intending to state that the specimen is removed from the holder? If it is moving, then it is unclear how a housing moves anything without further clarification. 
As to lines 3 and 5, it is unclear how the specimen is in the put-in module of line 3 and now in the housing module of line 5.  There is no discussion of how the put-in module connects or transfers or moves the specimen to the housing module. 
Regarding line 7 of claim 1, it is unclear what “the holder without the specimen” is attempting to define as this has not been previously recited. Therefore, there is insufficient antecedent basis for this limitation and it is unclear which holder is being referred to since the holder has never been described as having the specimen removed (or being without the specimen).
As to line 9 of claim 1, it is unclear how the processor determines when the empty holder is generated or when the specimen is present in the put in module.  How does the processor make this determination?
As to “the specimen” of lines 10, 12 and “a new specimen” of line 15, it is unclear if “the specimen” is the same as “a new specimen”.  In lines 10 and 12, it is unclear how the specimen is in the put-in module is the specimen is moved to a housing module as in lines 5-6.  The empty holder is empty because “the specimen” has been removed, and it is unclear how the specimen can be removed from the holder to make an empty holder (lines 5-6) while also having the same specimen be in the put-in module.  Further, is a new specimen supposed to be one of the specimens of lines 10 or 12?
Claims 2-7 are rejected based on further claim dependency.
Regarding claim 2, it is unclear how the specimen which is not conveyed to or in the stock module of lines 13-15 of claim 1 is now in the stock module as in claim 2.  This language appears contradictory and is ambiguous.
As to claim 3, it is unclear as to how the integration occurs. How are the housing module and put-in module integrated with each other, and what enables this integration?  Is there structures that communicate with each other?  Are they formed from the same housing, or are they just connected somehow?  Further, if they are the same module, then it is unclear how conveyance can be between the modules as recited in claim 1.  Thus, it is unclear how the housing module and put-in module are separate as in claim 1 and can not be the same, but are now the same in claim 3.  How could direct conveyance from the housing to the put-in module of claim 1 occur if the modules are the same as in claim 3?
Regarding claim 3, it is unclear what the difference between the stock module and the collection stock module is describing. In claim 1, the stock module stocks empty holders, yet in claim 3 the collection stock module is what stocks the empty holder.  Perhaps applicants could provide a structural relationship which would clarify how their functions differ.  The function of the collection stock module is the same as the stock module, and therefore it is unclear if these are in fact different modules or not.  Is the stock module of claim 1 now just being defined further as a “collection” stock module?
As to claim 5, it is unclear what “the specimen to be housed” and “the specimen to be put in” are defining since the examiner does not believe that the specimen to be housed or the specimen to be put in have been previously recited.  Therefore, is insufficient antecedent basis and the limitations are unclear.  What is the specimen to be housed, and what is the specimen to be put in?  Claims 6-7 are similarly rejected.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Suzuki et al (Translation of JP2015096833A; hereinafter “Suzuki”; already of record).
As to claim 1, Suzuki teaches a specimen processing system (Suzuki; Fig. 1, 4) comprising: 
a processor (Suzuki teaches automated computer 7/7a; [12] Fig. 1) configured to control:
a put-in module which transfers a specimen on a put-in tray in a holder (Suzuki teaches put-in module as the left or right side of 4, where a transfer mechanism moves samples to a holder from the tray; [25]); 
a housing module which houses the specimen from the holder to a housing tray (Suzuki teaches the housing modules as the right or left side of 4, whichever side is not the put-in module, where a transfer mechanism moves samples to a tray from a holder; [25]); and 
a stock module which houses the holder without the specimen, making an empty holder, wherein the processor determines when the empty holder which is generated because the specimen is housed in the housing tray, whether the specimen is present in the put-in module, on a condition that the specimen is present in the put-in module, control the empty holder via a conveyor, such that the empty holder is directly conveyed to the put-in module without being conveyed to the stock module and the empty holder is used for putting a new specimen therein, and the conveyor connects the housing module, the stock module, and the put-in module (As best understood, Suzuki teaches a stock module 18, where 18b conveys the holder to the other modules from the stock module portion of 18; [25, 30]. The examiner notes that the empty holder is not positively recited, and that how the holder is generated is a matter of intended use and function.  Further, Suzuki is capable of sending an empty holder along the various transport lines 3/16 and to the put in module 4 without sending the holder to the stock module 18).  
Note: The instant Claims contain a large amount of functional language (ex: “which...”, “is generated...”, “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Suzuki teaches the specimen processing system according to claim 1, wherein the stock module is arranged between the housing module and the put-in module, the processor controls the stock module such that when a specimen to be put in is present at the time of generation of the empty holder, conveys via the conveyor the empty holder to the put-in module, and when the specimen to be put in is not present, collects and holds the empty holder (The lines 18a/18b of stock module 18 are between the far left and far right side of the put in module/housing 4; Fig. 4). 
“When” a specimen to be put is present, and “when” the specimen to be put is not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 3, Suzuki teaches the specimen processing system according to claim 1, wherein the housing module and the put-in module are integrated with each other (Suzuki teaches 4 as including the put-in module and the housing module, where samples are removed from and place to; see claim 1 above), further comprising: a collection stock module which collects and houses the empty holder when a specimen to be put in is not present at the time of generation of the empty holder (Suzuki teaches a portion of module 18 as the collection stock module region which collects empty racks; [25]).  
As to claim 4, Suzuki teaches the specimen processing system according to claim 3, further comprising: an empty holder dedicated path which connects between the put-in module and the collection stock module and is adapted to convey the empty holder (Suzuki teaches line 18a for taking the holder into the collection stock module portion of module 18; Fig. 4).  
As to claim 5, Suzuki teaches the specimen processing system according to claim 2, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Suzuki teaches moving a holder from the stock module 18 to the put in module portion of 4 such that a specimen can be transferred from the tray in the put in module into the holder; [25] Fig. 4, and claim 1 above).  
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 6, Suzuki teaches the specimen processing system according to claim 3, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Suzuki teaches moving a holder from the stock module 18 to the put in module portion of 4 such that a specimen can be transferred from the tray in the put in module into the holder; [25] Fig. 4, and claim 1 above).  
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 7, Suzuki teaches the specimen processing system according to claim 4, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Suzuki teaches moving a holder from the stock module 18 to the put in module portion of 4 such that a specimen can be transferred from the tray in the put in module into the holder; [25] Fig. 4, and claim 1 above).
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  

Claims 1-7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fukugaki et al (US 20120177547; hereinafter “Fukugaki”; already of record).
As to claim 1, Fukugaki teaches a specimen processing system (Fukugaki; Figs. 1-5) comprising: 
A processor (Fukugaki teaches computer 51 which controls the entire system operation; [27] Fig. 3) configured to control:
a put-in module which transfers a specimen on a put-in tray in a holder (Fukugaki; 102 [27]); 
a housing module which houses the specimen from the holder to a housing tray (Fukugaki; 103 [27]); and 
a stock module which houses the holder without the specimen, making an empty holder, wherein the processor determines when the empty holder which is generated because the specimen is housed in the housing tray, whether the specimen is present in the put-in module, on a condition that the specimen is present in the put-in module, control the empty holder via a conveyor, such that the empty holder is directly conveyed to the put-in module without being conveyed to the stock module and the empty holder is used for putting a new specimen therein, and the conveyor connects the housing module, the stock module, and the put-in module (Fukugaki teaches the portion of 101 with the lines 21-26 as the module; [27]. The examiner notes that the empty holder is not positively recited, and that how the holder is generated is a matter of intended use and function.  Further, the examiner notes that the empty container leaving line 11 at the very end of 101 would not go into lines 21-26).  
Note: The instant Claims contain a large amount of functional language (ex: “which...”, “is generated...”, “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Fukugaki teaches the specimen processing system according to claim 1, wherein the stock module is arranged between the housing module and the put-in module (Fukugaki; Fig. 3), the processor controls the stock module such that when a specimen to be put in is present at the time of generation of the empty holder, conveys via the conveyor the empty holder to the put-in module, and when the specimen to be put in is not present, collects and holds the empty holder (Fukugaki teaches that an empty holder is moved to put in module 102 in order to have a specimen put in, and that an empty holder is put in stocker 21 when there is no specimen present; [27]).  
“When” a specimen to be put is present, and “when” the specimen to be put is not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 3, Fukugaki teaches the specimen processing system according to claim 1, wherein the housing module and the put-in module are integrated with each other (Fukugaki teaches that module 102 and 103 are connected through conveyors and other processing devices; [27] Figs. 1-4), further comprising: a collection stock module which collects and houses the empty holder when a specimen to be put in is not present at the time of generation of the empty holder (As best understood, Fukugaki teaches lines 14a/14b as collection stock modules where stock empty holders. Alternatively, Fukugaki teaches the portion of 25 as the collection stock module which collects empty holders; Fig. 4).  
As to claim 4, Fukugaki teaches the specimen processing system according to claim 3, further comprising: an empty holder dedicated path which connects between the put-in module and the collection stock module and is adapted to convey the empty holder (As best understood, there is a path from 14a/14b which is dedicated to sending empty racks to put in module 102; Fig. 3.  Alternatively, Fukugaki teaches path 26 to 11 as a dedicated path from collection stock module 25 to put in module 102; Fig. 4).  
As to claim 5, Fukugaki teaches the specimen processing system according to claim 2, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Fukugaki teaches moving a holder from the stock module to the put in module 102 such that a specimen can be transferred from the tray in the put in module into the holder; [27] Figs. 1-5, and claim 1 above).
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 6, Fukugaki teaches the specimen processing system according to claim 3, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Fukugaki teaches moving a holder from the stock module to the put in module 102 such that a specimen can be transferred from the tray in the put in module into the holder; [27] Figs. 1-5, and claim 1 above).  
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
As to claim 7, Fukugaki teaches the specimen processing system according to claim 4, wherein when the specimen to be housed is not present and the specimen to be put in is present, the stock module supplies a holder which is stocked therein to the put-in module (The examiner notes that the language used is functional, not further defining the apparatus structure beyond that of a capability. Fukugaki teaches moving a holder from the stock module to the put in module 102 such that a specimen can be transferred from the tray in the put in module into the holder; [27] Figs. 1-5, and claim 1 above).
“When” a specimen to be put is present and a specimen to be housed not present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Suzuki et al (US 20130197690; already of record) teaches processing using A111 can acquire empty rack 104 before it is stocked; [74].  Suzuki teaches that housing module C113 removes samples from the rack, and the inner conveyance line 103 as the stock module, and where put-in module A111 receives the empty rack on conveyor 106 before being sent to the stock section 103 (the emptied rack from C113 is sent to A111 without being sent to 103); [74] Fig. 1. Suzuki teaches that A111 typically needs to load a sample in an empty sample rack [32].
	van Dyke et al (US 6202829; hereinafter “van Dyke”; already of record) teaches tubes are unloaded from pucks/holders for testing, and then the empty puck is reloaded with another tube, and that the puck remains on the conveyor during unloading and loading; col. 3 lines 45-49. The unloading and loading of the puck ensures continuous operation; col. 9 lines 54-57.
Endo et al (US 20160202279; already of record) teaches reusing an empty holder; [60].  Further, Endo also teaches decision points/diverters/branches (ex: 29) which show that certain sample containers can be diverted while others pass along the path (see arrow going left to right and then arrow at decision point to the left diverting onto line 24 of figure 2). There are also multiple decision points between line 25 and 27 where sample holders can be diverted. Endo provides a reasoning to divert holders at various decision points.

Response to Arguments
Applicant’s arguments filed 9/30/22 have been considered but are moot because the arguments are towards the claim amendments and not the current rejection.  However, because the examiner is maintaining the same prior art then the examiner will address applicants’ arguments in order to advance prosecution.
Applicants recite the claim language on pages 5-6 of their remarks and then go on to state what the specification states on pages 6-9 of their remarks.  Applicants on page 9 of their remarks then state that Suzuki is silent regarding these features, with no further elaboration on the previous citations of the prior art.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further, because applicants have not addressed the citations or explanations of the previous rejection, then Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Nonetheless, the examiner disagrees and directs applicants attention to the rejections above.
Applicants on page 5-10 of their remarks only provide arguments towards the prior art rejection based on Suzuki and do not address the other rejection. Therefore, the other prior art rejections remain as modified above to address the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798